        Case 1:17-cv-00153-KLD Document 213 Filed 09/02/20 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 PETER BYORTH,                                        CV 17-153-BLG-KLD


                    Plaintiff,                        ORDER

 vs.



 USAA CASUALTY INSURANCE
 COMPANY and JOHN DOES I-X,

                    Defendant.


       Plaintiff Peter Byorth brings this action against USAA Casualty Insurance

Company (“USAA”), alleging USAA improperly administered medical payment

insurance benefits and wrongfully denied coverage to Montana consumers.

       Currently before this Court is USAA’s motion for summary judgment on

punitive damages. (Doc. 184.) Having reviewed the parties’ arguments and

submissions, and for the reasons discussed below, USAA’s motion is DENIED.

I.     Legal Standard

       Under Federal Rule of Civil Procedure 56(a), a party is entitled to summary

judgment “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” The party seeking

                                         1
          Case 1:17-cv-00153-KLD Document 213 Filed 09/02/20 Page 2 of 7



summary judgment bears the initial burden of informing the Court of the basis for

its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of any genuine issue of material fact. Celotex

Corp. v. Cattrett, 477 U.S. 317, 323 (1986). A movant may satisfy this burden

where the documentary evidence produced by the parties permits only one

conclusion. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 251 (1986).

      Once the moving party has satisfied its initial burden with a properly

supported motion, summary judgment is appropriate unless the non-moving party

designates by affidavits, depositions, answers to interrogatories or admissions on

file “specific facts showing that there is a genuine issue for trial.” Celotex, 477

U.S. 317, 324 (1986). The party opposing a motion for summary judgment “may

not rest upon the mere allegations or denials” of the pleadings. Anderson, 477 U.S.

at 248.

      In considering a motion for summary judgment, the court “may not make

credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing

Prods., 530 U.S. 130, 150 (2000); Anderson, 477 U.S. at 249-50. The Court must

view the evidence in the light most favorable to the non-moving party and draw all

justifiable inferences in the non-moving party’s favor. Anderson, 477 U.S. at 255;

Betz v. Trainer Wortham & Co., Inc., 504 F.3d 1017, 1020-21 (9th Cir. 2007).

                                           2
       Case 1:17-cv-00153-KLD Document 213 Filed 09/02/20 Page 3 of 7



II.   Discussion

      Montana law allows a party to recover punitive damages when a defendant

has committed actual fraud or actual malice. Mont. Code Ann. § 27-1-221. The

Montana Supreme Court has explained that “as with proof of the alleged UTPA

violation itself, proof of actual malice depends on what the insurer knew or

disregarded when it considered the subject claim.” Lorang v. Fortis Ins. Co., 192

P.3d 186 (Mont. 2008); See also, Malcolm v. Evenflo Co., Inc., 217 P.3d 514, ¶ 90

(Mont. 2009) (“The defendant’s state of mind represents a key element in

determining whether a defendant acted with actual fraud or actual malice.”).

Because of the subjectivity and fact intensive issues involved in proving punitive

damages, the determination of whether punitive damages are warranted is typically

left to the jury. Courts should therefore deny summary judgment if a reasonable

juror could determine clear and convincing evidence exists in the record to support

a finding of actual fraud or actual malice. Dunn v. Ancra Intern, LLC, 2011 WL

4478478, *6 (D. Mont. Sept. 26, 2011); Mont. Code Ann. § 27-1-221(5) (“All

elements of the claim for punitive damages must be proved by clear and

convincing evidence.”).

      Pursuant to Mont. Code Ann. § 27-1-221:

      A defendant is guilty of actual malice if the defendant has knowledge
      of facts or intentionally disregards facts that create a high probability
      of injury to the plaintiff and:

                                          3
        Case 1:17-cv-00153-KLD Document 213 Filed 09/02/20 Page 4 of 7



             (a) deliberately proceeds to act in conscious or intentional
                 disregard of the high probability of injury to the plaintiff; or

             (b) deliberately proceeds to act with indifference to the high
                probability of injury to the plaintiff.

Mont. Code Ann. § 27-1-221(2). The statute additionally provides that a

“defendant is guilty of actual fraud if the defendant (a) makes a representation with

knowledge of its falsity; or (b) conceals a material fact with the purpose of

depriving the plaintiff of property or legal rights or otherwise causing injury.”

Mont. Code Ann. § 27-1-221(3). A plaintiff alleging actual fraud for an award of

punitive damages “must allege with particularity the content of the false

representation or the identification of the material facts concealed.” Rice v. Allstate

Ins. Co., 2012 WL 1831114, *4 (D. Mont. May 18, 2012) (quoting Jimenez v.

Liberty Northwest Ins. Corp., 2007 WL 1378407, *9 (D. Mont. May 7, 2007)).

      The Court need not find that Byorth established these statutory elements by

clear and convincing evidence; that is the duty of the trier of fact. Wolfe v. BNSF

Railway Company, 2017 WL 710405, *3 (D. Mont. Feb. 22, 2017). The Court

instead must determine if Byorth has presented evidence of actual malice or fraud

which a reasonable jury could find sufficiently clear and convincing to establish

liability. For the following reasons, the Court finds there is sufficient factual

evidence in the record which justifies submitting the issue of USAA’s alleged

malice to the jury.

                                           4
        Case 1:17-cv-00153-KLD Document 213 Filed 09/02/20 Page 5 of 7



      Byorth has identified evidence that USAA acted with actual malice. Byorth

offers evidence that his MedPay claims were automatically delayed, reduced,

and/or denied by USAA’s Medical Bill Audit (“MBA”) system operated by Auto

Injury Solutions. (Doc. 200 at ¶¶ 56-58; 70-78.) Additionally, Byorth provides

evidence that once USAA paid his MedPay claims, each claim was automatically

reduced by the MBA system without any confirmation, investigation, or inquiry by

USAA’s claims adjusters. (Doc. 200 at ¶¶ 64-65, 77.) USAA arguably

intentionally disregarded or acted with indifference to these problematic features of

the MBA system when it processed Byorth’s claims. In fact, Byorth points to

evidence indicating USAA engaged in this allegedly unlawful conduct despite

knowing its obligations under the MUTPA and knowing that the MBA system

violated the substantially similar Vermont UTPA. (Doc. 200 at ¶¶ 79-84.) This

evidence “tend[s] to show that [USAA] had knowledge of the facts or intentionally

disregarded facts that created a high probability of injury to [Byorth]” and

“proceeded with conscious, intentional disregard, or indifference to a high

probability of injury to [Byorth].” Shelton v. State Farm Mut. Auto. Ins., 160 P.3d

531, ¶ 24 (Mont. 2007).

      In response, USAA argues the facts Byorth set forth to establish a genuine

issue for trial lack specificity and only show a factual dispute as to the

reasonableness of USAA’s claim handling process. (Doc. 209 at 6-12.) The Court

                                           5
        Case 1:17-cv-00153-KLD Document 213 Filed 09/02/20 Page 6 of 7



disagrees. As discussed, Byorth has identified specific facts which the jury could

find demonstrate USAA’s culpability in acting with actual malice. While these

facts may be relevant to a reasonableness determination, they also support Byorth’s

claim that USAA acted with actual malice. For example, Byorth alleges that

USAA knew it had to process his claims in accordance with the MUTPA and

requirements of his policy but implemented the MBA program regardless of these

duties, knowing the program would likely injure Byorth. (Doc. 118 at 20-21.)

Based on the evidence in the record, the Court finds there is sufficient evidence to

allow the jury to determine whether Byorth should be awarded punitive damages.

See Shelton, at ¶¶ 24-26 (leaving the issue of punitive damages to the trier of fact

where “[a]n issue could exist as to whether State Farm acted with malice[.]”).

      The Court has determined that Byorth has established a genuine issue of

material fact as to USAA’s alleged actual malice, thereby allowing his claim for

punitive damages to proceed. The Court also finds that Byorth has identified facts

alleged in the operative complaint that show actual fraud. Although Byorth’s

response to the instant motion only tangentially acknowledges actual fraud, his

Statement of Disputed Facts includes facts raising the issue of USAA’s alleged

misrepresentation. (Doc. 200 at ¶¶ 66, 67, 69.) Additionally, in the Second

Amended Complaint Byorth alleges that his MedPay policy requires USAA to pay

a reasonable fee for all reasonable medical expenses, but USAA arbitrarily

                                          6
        Case 1:17-cv-00153-KLD Document 213 Filed 09/02/20 Page 7 of 7



determines what a reasonable fee is based on a database that is not statistically

valid. (Doc. 118 at ¶¶ 9, 10.) Based on the evidence in the record, the Court finds

there is sufficient evidence which would allow the jury to conclude USAA

knowingly misrepresented its duties under the policy. The Court therefore finds

Byorth’s claim for punitive damages may proceed under an actual malice and/or

actual fraud theory.

       Viewing the evidence in the light most favorable to Byorth, he has

adequately designated “specific facts showing that there is a genuine issue for

trial” as to USAA’s alleged malice and actual fraud, thereby allowing his claim for

punitive damages to proceed. Celotex, 477 U.S. at 324.

III.   Conclusion

       Having considered the Defendants’ Motion for Summary Judgment on

Punitive Damages (Doc. 184), the Court determines that summary judgment is not

warranted.

       Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion for

Summary Judgment on Punitive Damages be DENIED.

       IT IS ORDERED.

       DATED this 2nd day of September, 2020.

                                              ______________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge

                                          7
